FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingApril 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4R(1)(a) GlaxoSmithKline plc ('GSK') was advised on 10 April 2015 that the following Directors and Persons Discharging Managerial Responsibilities acquired GSK Ordinary Shares ('Shares') on 9 April 2015, at a price of 1608.68 pence per Share, as a result of the reinvestment of dividends paid on Shares held through GSK's ShareReward Plan (the 'Plan'): Director/PDMR Ordinary Shares Sir Andrew Witty 41 Mr R G Connor 50 Mr S Dingemans 12 Mr S A Hussain 9 Mr D S Redfern 58 Ms C Thomas 58 Mr P C Thomson 28 Dr P J T Vallance 32 Ms E Walmsley 7 Mrs V A Whyte 39 V A Whyte Company Secretary 10 April 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April 10,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
